11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Daniel Ray Garcia,                           * From the 106th District Court
                                               of Gaines County,
                                               Trial Court No. 16-4669.

Vs. No. 11-21-00200-CR                       * December 8, 2022

The State of Texas,                          * Memorandum Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s judgment to delete “causing seriously bodily injury,
family violence” and condition number “27” and to correct the Penal Code
reference to “22.02(a)(2).” As modified, we affirm the judgment of the trial court.